Citation Nr: 1337274	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for a left ankle disability.  

4. Entitlement to service connection for lumbar spine disability, to include a herniated disk at L5.  

5. Entitlement to service connection for a psychiatric disability.  

6. Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1995 to March 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, all issues were denied.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In an October 2013 letter, the Veteran stated that he had been homeless for some time and did not receive notice of his previously scheduled VA examinations; he requested they be rescheduled.  Also, he requested a Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002).  


Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)  

1. First, re-schedule the Veteran's VA examinations, providing notice to he and his representative.  After the examinations are complete, re-adjudicate the claims.  

2. After the above development is completed, schedule the Veteran for a Board hearing at the RO following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  

3. After a Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

